                      Case 15-16978-PGH          Doc 86      Filed 06/08/20    Page 1 of 3

                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   FORT LAUDERDALE DIVISION

                                                                                 CASE NO.: 15-16978-BKC-PGH
                                                                              PROCEEDING UNDER CHAPTER 13

IN RE:

JULIO C GURREA
XXX-XX-6534
CORAL GURREA
XXX-XX-1047

_____________________________/
DEBTORS

                        TRUSTEE'S MOTION TO DEVIATE FROM PLAN
           AND CERTIFICATE OF SERVICE OF COURT GENERATED NOTICE OF HEARING

    Robin R. Weiner, Standing Chapter 13 Trustee in the above-referenced case ("Trustee"), hereby files the
Trustee's Motion to Deviate From Plan ("Motion") and Certificate of Service of Court Generated Notice of
Hearing pursuant to 11 U.S.C. §§ 502 and 1329 and Federal Rules of Bankruptcy Procedure 2002 and 3007,
and states:

   1. The Debtors filed a voluntary Chapter 13 Petition on April 17, 2015.

   2. The Debtors' Chapter 13 Plan was confirmed on October 5, 2015.

   3. The case was completed on November 18, 2019.

   4. Ocwen Loan Servicing, LLC ("Creditor"), Account #3604, returned disbursed funds to the Trustee
      after completion of the case.

   5. The Trustee requests permission to deviate from the Plan to disburse those payments mentioned in
      Paragraph 4 above to allowed unsecured creditors pro-rata.

   6. The Trustee requests permission to deviate from the Plan and to refund any portion of the funds
      mentioned in Paragraph 4 directly to the Debtors, after all allowed unsecured creditors have been
      paid in full (if applicable) during the normal course of disbursement.

    WHEREFORE the Trustee respectfully requests this Honorable Court grant the Motion and enter an
Order Deviating from the Plan, allowing the Trustee to disburse payments returned by Creditor after
completion of the case to allowed unsecured creditors, to refund any portion of the funds mentioned in
Paragraph 4 directly to the Debtors, after all allowed unsecured creditors have been paid in full (if
applicable) during the normal course of disbursement, and for such other and further relief as the Court
deems just and proper.
                     Case 15-16978-PGH        Doc 86     Filed 06/08/20    Page 2 of 3
                                                                                         MOTION TO DEVIATE
                                                                                   CASE NO.: 15-16978-BKC-PGH

     I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice in this
court as set forth in Local Rule 2090-1(A) and that a true and correct copy of this Trustee's Motion to
Deviate From Plan and Certificate of Service of Court Generated Notice of Hearing was served, via U .S.
first class mail, certified mail and/or CM/ECF, upon the parties listed on the attached service list this 8th
day of June, 2020.

                                                                   /s/ Robin R. Weiner
                                                                   _____________________________________
                                                                   ROBIN R. WEINER, ESQUIRE
                                                                   STANDING CHAPTER 13 TRUSTEE
                                                                   P.O. BOX 559007
                                                                   FORT LAUDERDALE, FL 33355-9007
                                                                   TELEPHONE: 954-382-2001
                                                                   FLORIDA BAR NO.: 861154


                                              SERVICE LIST

COPIES FURNISHED TO:

DEBTORS
JULIO C GURREA
CORAL GURREA
8322 SW 44TH PLACE
DAVIE, FL 33328-2969

ATTORNEY FOR DEBTORS
ROBERT SANCHEZ, ESQUIRE
355 W 49TH STREET
HIALEAH, FL 33012

CREDITOR
Ocwen Loan Servicing, LLC
1661 Worthington Road
Suite 100
West Palm Beach, FL 33409

ADDITIONAL CREDITORS
Corporation Service Company
r/a Ocwen Loan Servicing, LLC
1201 Hays Street
Tallahassee, FL 32301
                     Case 15-16978-PGH   Doc 86   Filed 06/08/20   Page 3 of 3
                                                                                MOTION TO DEVIATE
                                                                          CASE NO.: 15-16978-BKC-PGH

Ocwen Loan Servicing, LLC
c/o Bankruptcy Department
POB 24605
West Palm Beach, FL 33416-4605

Ronald Faris, President
1661 Worthington Road Suite 100
Ocwen Loan Servicing, LLC
West Palm Beach, FL 33409
